Citation Nr: 1721589	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-35 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to December 1977. The record reflects that the Veteran passed away on April 17, 2014. The appellant is the surviving spouse of the Veteran and is the substituted party in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the claim of entitlement to special monthly compensation based on aid and attendance. The appellant's claims file is now in the jurisdiction of the St. Petersburg, RO. In March 2013 and October 2013, the case was remanded for additional development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was service-connected for total knee replacement, left knee; coronary artery disease; degenerative disc disease, cervical spine; plantar wart, left foot; residual recession left superior rectus eye muscle strain with diplopia; bilateral hearing loss; and sinusitis. 

2. The Veteran was shown to be in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need of regular aid and attendance were met. 38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

The appellant asserts that the Veteran was entitled to special monthly compensation based on the need for regular aid and attendance. As the evidence of record shows that the Veteran was indeed in need of regular aid and attendance, the claim is granted. 

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person. 38 U.S.C.A. § 1114 (1); 38 C.F.R. § 3.350 (b). The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. See Turco v. Brown, 9 Vet. App. 222   (1996). "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a). 

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182   (1998). 

The critical question to be determined in this case is whether the Veteran's service-connected disabilities resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment. 
The Board finds that the criteria for special monthly compensation based on the need for aid and attendance were met.

The Veteran submitted a claim for special monthly compensation in October 2009.  A November 2009 examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680) indicated that the Veteran needed assistance in bathing and tending to other hygiene needs, and that the Veteran was unable to prepare his own meals. The physician indicated that the Veteran was never able to leave his home by himself, and that aids of locomotion were required.

In a December 2010 notice of disagreement, the Veteran argued that his inability to walk is a direct result of his service-connected cervical spine, left foot, and left knee disabilities.

In a January 2011 lay statement, the appellant stated that the Veteran was in a wheelchair 99 percent of the time, and one percent of the time he could walk about 10 feet from his chair to the bathroom with a walker and her assistance. He was incontinent and had to wear diapers. He used traction on his neck, and had a bad back, knee, and foot. He had a heart attack and open heart surgery. He also had Alzheimer's. The appellant reported that she bathed and shaved the Veteran, cut his nails and hair, and brushed his teeth. She had to take him everywhere she went because she had no one to leave him with. The Veteran could not do anything for himself. 

In a December 2012 statement, the Veteran's treating nurse practitioner stated that the Veteran's left knee continued to present with progressive pain and limited mobility. Since October 2012, he had required a mechanical lift when transferring in and out of his bed. His primary means of locomotion is by wheelchair with assistance. He ambulated via a four-post walker upon arrival at the nursing home. His coronary artery disease caused intermittent episodes of hypotension and fluid accumulation in bilateral lower extremities. 

The Veteran was afforded a VA examination in May 2013. The examiner concluded that the Veteran met the criteria for aid and attendance based on his non-service connected conditions; however, the examiner noted that cervical degenerative disc disease was a diagnosis that caused a functional limitation.

In a January 2014 letter, the Veteran's treating physician from the nursing home indicated that the service-connected total left knee replacement, coronary artery disease, and degenerative disc disease of the cervical spine rendered him so helpless that he needed the regular aid and assistance of a skilled nursing facility. The physician noted that the left knee injury manifested in progressive pain and limited mobility. He required two-person assistance and mechanical lift when transferring; without such assistance, he would be bed bound. He no longer benefited from physical therapy. Coronary artery disease was demonstrated in 2006 when the Veteran suffered a 4-vessel coronary artery bypass graft. Progression of coronary artery disease can be measured by the diagnosis in 2012 of a 4.0 fusiform aneurismal dilation of the infrarenal abdominal aorta; along with extensive atherosclerotic disease, and ectasis/aneurysm of the common iliac arteries. Due to exacerbation of hypertension, his blood pressure had to be monitored and medication adjusted to control prolonged hypertensive events. Exercise and social events were limited due to his tendency to easily fatigue. Fluid retention of bilateral lower extremities had to be monitored for and controlled. Degenerative disc disease of the cervical spine and coronary artery disease manifested in shortness of breath, unexpected respiratory issues, angina, and the expression of pain when his body was adjusted, lifted, or at times simply touched. He required total care, and had to be fed.

The above evidence demonstrates that entitlement to special monthly compensation based on aid and attendance is warranted. The Veteran was unable to prepare his own meals, bathe and dress himself and attend to his wants of nature, and had physical incapacity that required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  As such, the criteria for special monthly compensation under 38 C.F.R. § 3.352 (a) were met.

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114 (l), (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016). Hence, the grant of SMC at the aid and attendance rate renders the housebound issue moot.


ORDER

Entitlement to special monthly compensation based on aid and attendance is granted, subject the law and regulations governing the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


